Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 9, 2020 has been entered.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, Claims 1-2 are within the four statutory categories.  Claims 1-2 are drawn to a computerized method of organizing information, which is within the four statutory categories (i.e. processes).  

Step 2A of the Alice/Mayo Test - Prong One
 Claim 1 recites: A method comprising:
creating a cloud-based medical information center system based on medical records from multiple institutions and allocating to the cloud-based medical information center system a cloud integration function for comprehensive medical treatment and lifestyle information centered on an individual;
gathering or storing personal identification information of the individual, comprising name, identity number, gender, date of birth, place of birth, address, mobile phone number, computer code, e-mail address, home medical equipment code or wearable device code, skin color, hair color, race, and including the names of biological parents or guardians;
organizing the cloud-based medical information center system along a personalized time sequence and integrating medical information through the use of structural or nonstructural active files within said cloud-based medical information center system, where the personalized time sequence is based on year, month, date, hour, minute, or second and includes every year, month, day, hour, minute, and second of the individual’s life, and said cloud-based medical information center system connects time units of date, hour, minute, and second with structural or nonstructural active files; and  
correlating medical diagnosis and treatment information from medical institutions on the personalized time sequence, then transferring, transmitting or inputting in the lifestyle information and complete historical medical record information of the individual on the personalized time sequence to said cloud-based medical information center system using the structural or nonstructural active files, wherein the structural or nonstructural active files for disease prevention and health management in said cloud-based medical information center system is functionally integrated and used in conjunction with or applied to data from other individuals or networks, and wherein the lifestyle information comprises clothing, food, housing, transportation, fertility, entertainment, sports, or combinations thereof.
“certain methods of organizing human activity” because correlating medical diagnosis and treatment information from medical institutions on the personalized time sequence to managing human behavior/interactions between people. For example correlating a person’s medical diagnosis and treatment information from medical institutions along a timeline is a human activity.  This is routinely done to give healthcare provider an understanding of what has been done in the past. Furthermore, such limitations recited in the broad manner set forth in the claim amount to observations/evaluations/judgments/analyses that can be performed in the human mind and therefore constitute (b) “a mental process.”  For instance, a human could correlate medical data for a patient in a time sequence in their mind.
Dependent Claim 2, “connecting the medical information of the individual with medical information of another individual,” but this only serves to further limit the abstract idea, and hence is nonetheless directed towards fundamentally the same abstract idea as independent.

Step 2A of the Alice/Mayo Test - Prong Two
A method comprising:
creating a cloud-based medical information center system based on medical records from multiple institutions and allocating to the cloud-based medical information center system a cloud (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f)) integration function for comprehensive medical treatment and lifestyle information centered on an individual;
gathering or storing personal identification information of the individual, comprising name, identity number, gender, date of birth, place of birth, address, mobile phone number, computer code, e-mail address, home medical equipment code or wearable device code, skin color, hair color, race, and including the names of biological parents or guardians;
organizing the cloud-based medical information center system along a personalized time sequence and integrating medical information through the use of structural or nonstructural active files within said cloud-based medical information center system (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f)), where the personalized time sequence is based on year, month, date, hour, minute, or second and includes every year, month, day, hour, minute, and second of the individual’s life (mere field of use limitation as noted below, see MPEP 2106.05(e)), and said cloud-based medical information center system connects time units of date, hour, minute, and second with structural or nonstructural active files (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f)); and  
correlating medical diagnosis and treatment information from medical institutions on the personalized time sequence, then transferring, transmitting or inputting in the lifestyle information and complete historical medical record information of the individual on the personalized time sequence to said cloud-based medical information center system using the structural or nonstructural active files, wherein the structural or nonstructural active files for disease prevention and health management in said cloud-based medical information center system is functionally integrated and used in conjunction with or applied to data from other individuals or networks (amounts to selecting a particular data source or type of data to be manipulated - extra-solution activity as noted below, see MPEP 2106.05(g)), and wherein the lifestyle information comprises clothing, food, housing, transportation, fertility, entertainment, sports, or combinations thereof.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. 
Step 2A of the Alice/Mayo Test - Prong Two
Furthermore, Claims 1-2 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “cloud-based,” “cloud,” “through the use of structural or nonstructural active files within said cloud-based medical information center system,” “said cloud-based medical information center system connects time units of date, hour, minute, and second with structural or nonstructural active files,” which amounts to merely invoking a computer as a tool to perform the abstract idea, see, e.g., para. [0019] of the present Specification. See MPEP 2106.05(f).
add insignificant extra-solution activity to the abstract idea – for example, the recitation of the recitation of “wherein the structural or nonstructural active files for disease prevention and health management in said cloud-based medical information center system is functionally integrated and used in conjunction with or applied to data from other individuals or networks,” which amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of “ “where the personalized time sequence is based on year, month, date, hour, minute, or second and includes every year, month, day, hour, minute, and second of the individual’s life,” and “wherein the lifestyle information comprises clothing, food, housing, transportation, fertility, entertainment, sports, or combinations thereof,” which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.05(h)).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
the recitation of the recitation of “wherein the structural or nonstructural active files for disease prevention and health management in said cloud-based medical information center system is functionally integrated and used in conjunction with or applied to data from other individuals or networks,” which amounts to selecting a particular data source or type of data to be manipulated;
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Para. [0019] of the Specification discloses that the additional elements (i.e. the processor, memory, etc.) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. storing and processing) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-2 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, as best can be understood, are rejected under 35 U.S.C. 103  as being unpatentable over U.S. Patent No. 10,340,037 to Douglass (“Douglass”) in view of U.S. Patent No. 6,973,449 to Meltzer (“Meltzer”) in further view of U.S. Patent No. 8,726.266 to Kiaie, et al. (“Kiaie”).

Regarding claim 1, Douglass discloses: 
A method comprising (col. 7, line 29: the reference discloses a method): 
creating a cloud-based medical information center system (col. 7, lines 34-36: the EHR system, construed as a medical information center system, can be cloud based) based on medical records from multiple institutions (col. 5, lines 6-10: the system includes “data about a patient,” construed as medical records, from “multiple healthcare institutions”) and allocating to the cloud-based medical information center system a cloud integration function for comprehensive medical treatment and lifestyle information centered on an individual (col. 2, lines 43-58: the reference discloses that comprehensive EHR system, such as the cloud EHR system above, are known in the art to provide comprehensive “capabilities beyond storing records,” such as “improving healthcare outcomes and reducing costs, reducing recordkeeping and duplication burdens, improving resource utilization, care coordination, active quality and health status monitoring, reducing treatment variability, and promoting patients' engagement in and ownership over their own healthcare”); 
organizing the cloud-based medical information center system along a personalized time sequence (col. 7, lines 4-19: the EHR system orders patient medical data according to an associated time stamp, construed as an absolute time sequence system) and integrating medical information through the use of structural or nonstructural active files1 within said cloud-based medical information center system, where the absolute personalized time sequence can be based on year, month, date, hour, minute, or second and includes every year, month, day, hour, minute, and second of the individual’s life, and said cloud-based medical information center system connects time units of date, hour, minute, and second with the structural or nonstructural active files (col. 7, lines 4-19: the EHR system includes a time stamp for associated medical data, construed as structural and nonstructural active files.  Figure 2 shown below shows the patient’s medical records being organized along a personalized time sequence, such as beginning on 2/8/13 and ending on10/14/13.); and 
    PNG
    media_image1.png
    586
    873
    media_image1.png
    Greyscale

correlating medical diagnosis and treatment information from medical institutions on the personalized time sequence (col. 7, lines 4-19: patient medical data, construed as medical diagnosis and treatment information from medical institutions, includes a time stamp), then transferring, transmitting or inputting in the lifestyle information and complete historical medical record information of the individual on the personalized time sequence to said cloud-based medical information center system using the structural or nonstructural active files (col. 7, lines 20-28: the system can include “the complete medical history”), wherein the structural or nonstructural active files for disease prevention and health management in said cloud-based medical information center system is functionally integrated and used in conjunction with or applied to data from other individuals or networks (col. 7, lines 20-28: the system can include “the complete medical history,” which includes data from “multiple healthcare institutions,” construed as from other individuals or networks).
Douglass discloses gathering or storing personal identification information of the individual, comprising name, identity number, gender, date of birth, address (col. 7, lines 33-64; Fig. 2: the system stores medical information including, name, Social Security number or Medical Record Number (construed as identity number), gender, date of birth). However, Douglass does not explicitly recite personal identification information comprising: place of birth, mobile phone number, computer code, e-mail address, home medical equipment code or wearable device code, skin color, hair color, race, and including the names of biological parents or guardians, and wherein the lifestyle information comprises clothing, food, housing, transportation, fertility, entertainment, sports, or combinations thereof.
Meltzer teaches that it is old and well known in the art of medical information storage to have personal identification information comprising: place of birth, mobile phone number, e-mail address, skin color, hair color, race, and including the names of biological parents or guardians (Meltzer, col. 3, lines 11-12 and lines 47-63: discloses email as a means of facilitating distribution, which acknowledges this is a piece of personal information, includes nationality, interpreted as place of birth) to simplify identification.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the system of Douglass to include personal identification information comprising: place of birth, mobile phone number, e-mail address, skin color, hair color, race, and including the names of biological parents or guardians, as taught by Meltzer, in order to simplify identification because Meltzer suggests this feature is beneficial to personal identification.
Kiaie teaches that it is old and well known in the art of medical information storage to have medical device information comprising: computer code, home medical equipment code or wearable device code (Kiaie, col. 12, lines 7-35: a device 401 (construed as a medical device) and a computer 401 (col. 13, lines 19-35) belonging to a particular patient is identified by a serial number, which is stored in a database), and wherein the lifestyle information comprises clothing, food, housing, transportation, fertility, entertainment, sports, or combinations thereof (Kiaie, col. 20, lines 46-57: an application can be used to track medical events, such as “exercise events” (construed as sports) and “intake of various food items” (construed as food)) to simplify identification.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the system of Douglass in view of Meltzer to include medical device information comprising: computer code, home medical equipment code or wearable device code, and wherein the lifestyle information comprises clothing, food, housing, transportation, fertility, entertainment, sports, or combinations thereof, as taught by Kiaie, in order to simplify identification because Kiaie suggests this feature is beneficial to medical device identification and patient treatment.

Regarding claim 2, the combination discloses all the limitations of claim 1, and further discloses: 
connecting the medical information of the individual with medical information of another individual (Douglass, col. 6, lines 35-65: a user inputs data that relates to a user’s child or family member’s medical information, such as birth date and gender, and connects that information to the user by storing it in a location associated with the user).

Response to Applicant’s Arguments
Applicant’s arguments and amendments, filed on 11/9/2020, with respect to the 35 USC § 101 rejection of claims 1-2 have been considered but are not persuasive. 
Applicant’s argument the claims are directed to patent eligible subject matter is not persuasive. Applicant states that the limitations of “organizing the cloud-based medical information center system along a personalized time... where the personalized time sequence... 
 The Applicant’s argument that “personalized time sequence” is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field is not persuasive. The present specification states, “[a]ll historical information and data about health, medical diagnosis and treatment, which can include the death of an individual, are recorded and stored in the cloud-based medical information system using an absolute time sequence as a main axis.” (Specification at para. [020]). Accordingly, the Applicant’s arguments are not persuasive. 
Furthermore, Claims 1-2 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “cloud-based,” “cloud,” “through the use of structural or nonstructural active files within said cloud-based medical information center system,” “said cloud-based medical information center system connects time units of date, hour, minute, and second with structural or nonstructural active files,” which amounts to merely invoking a computer as a tool to perform the abstract idea, see, e.g., para. [0019] of the present Specification. See MPEP 2106.05(f).
add insignificant extra-solution activity to the abstract idea – for example, the recitation of the recitation of “wherein the structural or nonstructural active files for disease prevention and health management in said cloud-based medical information center system is functionally integrated and used in conjunction with or applied to data from other individuals or networks,” which amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of “ “where the personalized time sequence is based on year, month, date, hour, minute, or second and includes every year, month, day, hour, minute, and second of the individual’s life,” and “wherein the lifestyle information comprises clothing, food, housing, transportation, fertility, entertainment, sports, or combinations thereof,” which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.05(h)).

Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
the recitation of the recitation of “wherein the structural or nonstructural active files for disease prevention and health management in said cloud-based medical information center system is functionally integrated and used in conjunction with or applied to data from other individuals or networks,” which amounts to selecting a particular data source or type of data to be manipulated;
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Para. [0019] of the Specification discloses that the additional elements (i.e. the processor, memory, etc.) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. storing and processing) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare).

For the reasons set forth in the 35 USC § 101 rejection of Claims 1-2 above, the claimed invention is directed to an abstract idea without significantly more. Applicant’s argument is not persuasive. 

Applicant’s arguments and amendments, filed on 11/9/2020, with respect to the 35 USC §112(b) rejection of claims 1-2 have been considered and are persuasive. 

Applicant’s arguments and amendments, filed on 11/9/2020, with respect to the 35 USC § 103 rejection of claims 1-2 have been considered but are not persuasive. 
With regards to claim 1, Applicant’s argument that the references fail to show the “where the personalized time sequence is based on year, month, date, hour, minute, or second and includes every year, month, day, hour, minute, and second of the individual’s life” See, Douglass col. 7, lines 20-28. Douglass, Fig. 2 (shown above) shows treatment records organized chronologically in a personalized time sequence for a patient based on the time stamp of the data.
For the reasons set forth in the 35 USC § 103 rejection of claims 1-2 above, the references cited in the rejection render amended claims 1-2 obvious under 35 USC § 103. Applicant’s argument is not persuasive.
An interview is recommended to discuss possibilities to advance prosecution.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHYAM GOSWAMI whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHYAM M GOSWAMI/Examiner, Art Unit 3686 

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that the specification at paragraph [0010] defines active files to be any files containing any time associated with the file.